Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claims 1 – 57 are cancelled. 
Claims 58, 65, and 72 are cancelled. 

Claims 58 – 77 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 16/695,234
Claim 1 – Patent 10,020,820
A network node comprising: 
A system comprising: 
a digital data transmitter comprising a hardware processor operable to encode data as a code word according to a Low Density Parity Check (LDPC) matrix, wherein: 
a digital data transmitter comprising a hardware processor operable to encode data according to a Low Density Parity Check (LDPC) matrix, wherein: 
the LDPC matrix relates a payload of the code word with a parity to enable a reduction in a number of decoding iterations required by a decoder that receives the code word, 
the encoded data corresponding to a code word comprising a payload and a parity, the LDPC matrix is configured to relate the payload with the parity to enable a reduction in a number of decoding iterations required by a decoder that receives the code word, 

the LDPC matrix comprisesing a plurality of elements of a systematic portion and a plurality of elements of a parity portion, 
the length of the payload is the product ("XY") of a first number ("X", a positive integer) and a second number ("Y", a positive integer), 
wherein: the length of the payload is the product ("XY") of a first number ("X", a positive integer) and a second number ("Y", a positive integer), 
the length of the parity is the product ("XZ") of X and a third number ("Z, a positive integer), 
the length of the parity is the product ("XZ") of X and a third number ("Z, a positive integer), 
the number of elements of the systematic portion is the product ("YZ") of Y and Z, 
the number of elements of the systematic portion is the product ("YZ") of Y and Z, 
the number of elements of the parity portion is the product ("ZZ") of Z and Z, 
the number of elements of the parity portion is the product ("ZZ") of Z and Z, 
each element of the plurality of elements in the systematic portion and the plurality of elements in the parity portion correspond to a submatrix having X columns and X rows, 
each element of the plurality of elements in the systematic portion and the plurality of elements in the parity portion correspond to a submatrix having X columns and X rows, 
a zero-valued element corresponds to an identity submatrix, 
a zero-valued element corresponds to an identity submatrix, 
a positive-valued element corresponds to an identity submatrix with rows that are a 


a negative-valued systematic element corresponds to a zero submatrix2 and 
two or more columns of the parity portion have an equal number of positive- valued elements
two or more columns of the parity portion have an equal number of positive-valued elements.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 16/695,234 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,020,820. Specifically, both claim 1, of the current application 16/695,234, and claim 1, of patent 10,020,820 discloses: a digital data transmitter comprising a hardware processor operable to encode data as a code word according to a Low Density Parity Check (LDPC) matrix. 
One of ordinary skill in the art would recognize the network node disclosed by claim 1, of the current application 16/695,234, as an obvious variant of the system disclosed in claim 1 of Patent 10,020,820. A system and a network node capable of perform in the same operations would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the claim 1, of the current application 16/695,234, as performing the operations of the apparatus of claim 1, of U.S. Patent 10,020,820, and as such are obvious variants of each other.


Claims 2 – 4 – Patent 10,020,820
Claim 60 – Application 16/695,234
Claims 5 – 8 – Patent 10,020,820
Claim 61 – Application 16/695,234
Claim 9 – 11 – Patent 10,020,820
Claim 62 – Application 16/695,234
Claim 12 – Patent 10,020,820
Claim 63 – Application 16/695,234
Claim 13 – Patent 10,020,820
Claim 64 – Application 16/695,234
Claim 14 – Patent 10,020,820
Claim 65 – Application 16/695,234
Claim 15 – Patent 10,020,820
Claim 66 – Application 16/695,234
Claims 16 – 18 – Patent 10,020,820
Claim 67 – Application 16/695,234
Claim 19 – 22 – Patent 10,020,820
Claim 68 – Application 16/695,234
Claim 23 – 25 – Patent 10,020,820
Claim 69 – Application 16/695,234
Claim 12 – Patent 10,020,820
Claim 70 – Application 16/695,234
Claim 26 – Patent 10,020,820
Claim 71 – Application 16/695,234
Claim 27 – Patent 10,020,820
Claim 72 – Application 16/695,234
Claim 1 – Patent 10,020,820
Claim 73 – Application 16/695,234
Claims 2 – 4 – Patent 10,020,820
Claim 74 – Application 16/695,234
Claims 5 – 8 – Patent 10,020,820
Claim 75 – Application 16/695,234
Claims 9 – 11 – Patent 10,020,820
Claim 76 – Application 16/695,234
Claim 12 – Patent 10,020,820
Claim 77 – Application 16/695,234
Claim 1 – Patent 10,020,820


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111